ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_02_EN.txt. 44

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

The case at bar recalls a world now left behind. In telling flashes, it
illuminates an age when international law tended to develop as a legal
construct supportive of the global projection of the power of a single
region; when in important respects it was both fashioned and adminis-
tered by leading members of a select community; when that community,
by itself called the international community, bore little resemblance to
the world as it then stood, and even less to the world as it stands today.
The record of the Court speaks of those days; it is not easy to recover the
various standpoints of the period. Both Parties, however, correctly
accepted that the legal manners of the times were not on trial. Thus, if it
were necessary to examine some of the issues bequeathed by the past to
the present, it is possible that it is the law as it then was which would still
govern.

As it has turned out, there is no need to do so. This is because, inter-
esting and important as those issues are, they stand foreclosed by the
answer which the Court has returned to what both sides agreed was the
threshold question, that is to say, whether the boundary claimed by Chad
is supported by the 1955 Franco-Libyan Treaty. The Court’s answer is, I
think, inevitable. It results from the application of the normal principles
of interpretation to the wording of Article 3 of the Treaty, as set out in
paragraph 39 of the Judgment. The first part of the Article, up to the
words “on the other”, necessarily implies that the Parties (Chad claiming
through France) recognize the existence of frontiers separating all of the
territory of Libya from all of the French territories mentioned, inclusive
of the territory of Chad. As to what those frontiers are, the Article refers
the reader to the international instruments listed in Annex I to the
Treaty. Absent compelling reasons to the contrary, those instruments
must accordingly be construed so as to produce a comprehensive defini-
tion of the frontiers, including a frontier separating the territory of Libya
from the territory of Chad, consistently with the above-mentioned recog-
nition, impliedly made by the Parties, that frontiers exist in relation to all
such territories.

A difficulty which I do, however, have concerns the principle of stabil-
ity of boundaries, to which the Judgment refers: is the principle germane
to the issue whether the 1955 Treaty can be considered to be a treaty
establishing a boundary between Libya and Chad? The principle (by
whatever name called) is of wide application in the field of boundary
delimitation. Its utility is clear in considering the question, examined in
paragraph 72 of the Judgment, concerning the permanence of a bound-

42
45 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

ary established by treaty. But how far, if at all, does it aid in resolving a
problem of interpretation as to whether a treaty can be considered to be
a treaty establishing a specific boundary, and more especially a boundary
of substantial length as in this case? As is pointed out in paragraph 46 of
the Judgment, the use of the word “frontiers” in the plural in Article 3 of
the 1955 Treaty is

“to be explained by the fact that there were differences of legal status
between the various territories bordering on Libya for whose inter-
national relations France was at the time responsible, and their
respective frontiers had been delimited by different agreements”.

I agree with the Court that that provision of the 1955 Treaty is neverthe-
less to be interpreted as meaning that it was “aimed at settling all the
frontier questions, and not just some of them”. The one small question
which occurs to my mind is whether the principle of stability of bound-
aries helps to establish that interpretation (see paragraphs 47 and 48 of
the Judgment).

The operation of the principle in this case has to be considered within
the framework of the Court’s Judgment, which rests on the 1955 Treaty,
and not on effectivités or any other ground. Libya accepts that the 1955
Treaty is a boundary treaty as to some parts of its territory, but not as to
all; in particular, it denies that the Treaty was intended to establish a
boundary between its territory and that of Chad. That is the short issue
before the Court: did the 1955 Treaty in one way or another establish
such a boundary? It could only do so if it was intended to settle compre-
hensively the boundary between Libya and all adjacent French territo-
ries, which then of course included the territory of Chad. So the real
question presented by recourse to the principle of stability of boundaries
in proof of that proposition is whether the principle creates a presump-
tion that a boundary treaty is intended to settle comprehensively all the
boundaries between the contracting parties (see CR 93/32, pp. 18-20
and 31, Professor Cot, for Chad; and cf. CR 93/27, p. 29, Sir lan Sinclair,
Q.C., for Libya).

The principle of stability of boundaries, as it applies to a boundary
fixed by agreement, hinges on there being an agreement for the establish-
ment of a boundary; it comes into play only after the existence of such an
agreement is established and is directed to giving proper effect to the
agreement. It does not operate to bring into existence a boundary agree-
ment where there was none. Libya says that the 1955 Treaty was not a
boundary treaty as between its territory and that of Chad; that, in
effect, it made no boundary agreement relating to the territory of Chad.
It begs the question so raised to seek to answer it by pleading the prin-
ciple that parties to a boundary agreement are presumed to intend to
establish a definite, complete and continuous boundary. Parties to what
boundary agreement? Whether there was ever such an agreement is
itself the issue.

43
46 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

In Sovereignty over Certain Frontier Land the Court first noted the
existence of the Convention of 8 August 1843, and in particular the pre-
amble thereof which recorded the common intention of the two States
“to fix and regulate all that relates to the demarcation of the frontier
between” them (1.C./. Reports 1959, p. 221). It was in the light of the
existence of this agreement for comprehensive demarcation of the fron-
tier between the two kingdoms that the Court proceeded to consider the
question whether the Mixed Boundary Commission established by the
Convention could properly leave in suspense the issue of the right of
either party to certain plots of land. An affirmative answer was excluded,
as it would leave undemarcated part of the territory which the Conven-
tion required to be demarcated. The situation here is different: Libya
denies that any agreement exists for the delimitation of its territory from
that of Chad, let alone any agreement for demarcation.

Paragraph 47 of the Judgment quotes from the Advisory Opinion of
the Permanent Court of International Justice in the Interpretation of
Article 3, Paragraph 2, of the Treaty of Lausanne case the words:

“Itis... natural that any article designed to fix a frontier should, if
possible, be so interpreted that the result of the application of its pro-
visions in their entirety should be the establishment of a precise,
complete and definitive frontier.” (P.C.LJ., Series B, No. 12, p. 20;
emphasis added.)

The second part of that statement, relating to “the establishment of a pre-
cise, complete and definitive frontier”, turns on the words in the first part
“any article designed to fix a frontier’; it relates to the application of the
provisions of an article which is designed to fix a frontier. It is only if it
is first established that the article is “designed to fix a frontier” that the
principle of stability of boundaries, referred to in the second part, begins
to operate. The question here is whether Article 3 of the 1955 Treaty was
an “article designed to fix a frontier” between Libya and Chad; the
second part of the statement concerning the principle of stability of bound-
aries does not help to answer that preliminary question. On the contrary,
that question must first be answered, and answered in the affirmative,
before the principle can come into play.

To invoke the principle of stability of boundaries where the issue is
whether the 1955 Treaty was a treaty which was intended to establish a
boundary between Libya and Chad is really to make it say that every
boundary treaty is to be interpreted as intended to delimit the entirety of
the adjoining territories of the Parties. The Treaty of Lausanne case does
not say that. There, Article 3, paragraph 2, of the Treaty read:

“From the Mediterranean to the frontier of Persia, the frontier of
Turkey is laid down as follows:

(1) With Syria:

44
47 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

The frontier described in Article 8 of the Franco-Turkish Agree-
ment of October 20th, 1921;

(2) With Iraq:

The frontier between Turkey and Iraq shall be laid down in
friendly arrangement to be concluded between Turkey and Great
Britain within nine months.

In the event of no agreement being reached between the two Gov-
ernments within the time mentioned, the dispute shall be referred to
the Council of the League of Nations.

The Turkish and British Governments reciprocally undertake that,
pending the decision to be reached on the subject of the frontier, no
military or other movement shall take place which might modify in
any way the present state of the territories of which the final fate will
depend upon that decision.” (P.C.L/., Series B, No. 12, pp. 18-19.)

The main question for advice was this:

“What is the character of the decision to be taken by the Council
in virtue of Article 3, paragraph 2, of the Treaty of Lausanne — is it
an arbitral award, a recommendation or a simple mediation ?” (/bid.,
p. 6.)

In other words, failing a consensual determination of the boundary
between Turkey and Iraq, which was to be made by Turkey and Great
Britain within nine months, could the Council of the League of Nations
itself determine the boundary? Or could it only make a recommendation
or act by way of mediation?

The Court was of opinion that

“the intention of the Parties was, by means of recourse to the Coun-
cil, to insure a definitive and binding solution of the dispute which
might arise between them, namely, the final determination of the
frontier” (ibid., p. 19).

The first supporting reason which the Court gave was that Article 3 of
the Treaty, as it clearly stated, “intended to /ay down the frontier of Tur-
key from the Mediterranean to Persia” (original emphasis). As between
the two undisputed terminal points thus established by the Treaty itself,
the frontier necessarily had to be “continuous and definitive”. It could be
neither continuous nor definitive if any gaps left by failure of Turkey and
Great Britain to agree on its course here and there could not be filled by
a determination made by the Council. It was in these circumstances that
the Court said:

“Not only are the terms used (‘lay down’, fixer, déterminer), only
to be explained by an intention to establish a situation which would
be definitive, but, furthermore, the very nature of a frontier and of
any convention designed to establish frontiers between two countries

45
48 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

imports that a frontier must constitute a definite boundary line
throughout its length.” (P.C.LJ., Series B, No. 12, p. 20.)

These remarks were directed to ascertaining the character of the func-
tion which fell to be performed by the Council of the League of Nations.
They were not intended to suggest that every frontier agreement between
parties was to be presumed to extend to the entirety of their adjacent ter-
ritories. The Court was not concerned with any question as to what was
the overall length of the agreed boundary. It was merely concerned with
the mechanism for ensuring that, throughout its undisputed length, “From
the Mediterranean to the frontier of Persia”, the frontier should be
definitive and continuous. This explains the terminal words “that a fron-
tier must constitute a definite boundary line throughout its length”, i.e.,
throughout whatever that length was under the agreement providing for
the fixing of the frontier. In other words, the case was not about overall
length, but about gaps within an undisputed overall length. By contrast,
the issue here concerns not gaps within an overall length, but overall
length itself: did this, or did this not, include the specific and very long
frontier between Libya and Chad?

Nor is the foregoing reasoning at variance with the Jaworzina, also
cited by Chad. There three pieces of territory were in dispute between
Poland and Czechoslovakia. The settlement procedures involved a Deci-
sion given on 27 September 1919 by the Supreme Council of the Principal
Allied and Associated Powers acting under enabling treaty provisions.
The Decision delimited the three territories with a view to the settlement
of the dispute through the holding of a plebiscite. The plebiscite was not
held and recourse had to be made to other settlement procedures. Poland
contended that the delimitation lost all value once it had been decided to
abandon the plebiscite. Distinguishing between the delimitation as a first
step in the application of the settlement procedures and the remainder of
the settlement procedures, the Permanent Court of International Justice
held

“that the Decision of September 27th, 1919, determined once and for
all the territories in dispute and that the successive decisions taken
with a view to the settlement of this very dispute must be considered
as relating to the territories thus determined” (P.C.1.J., Series B,
No. 8, p. 23).

Poland did not deny that the Decision of 27 September 1919 effected a
delimitation; the issue which it raised was whether that delimitation was
still in force. To resolve this point, the 1919 Decision could be helpfully
construed on a footing consistent with the principle of stability of bound-
aries. Here, by contrast, Libya is not raising any question as to the con-
tinuance in force of a boundary agreement, if there was one; it is saying
that there was simply no boundary agreement. The Jaworzina does not

46
49 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

help to answer the question raised by Libya as to whether the 1955
Treaty was a boundary treaty in relation to its southern territories.

More to the point is the Monastery at Saint-Naoum, in which the Per-
manent Court of International Justice found that the London decision of
11 August 1913 had fixed certain parts of the Albanian frontier, but not
the part relating to the frontier in the region of Saint-Naoum, which it
found “had indeed remained undetermined . . .” (P.C.L.J., Series B, No. 9,
p. 20). In reaching that conclusion the Court did not seek to beg the ques-
tion by commencing the task of interpretation on the basis that the prin-
ciple of stability of boundaries required the decision of 11 August 1913 to
be interpreted as having been intended to fix all of the frontiers of Alba-
nia. Had it started out with any such presupposition, its conclusion might
well have been different.

This understanding of the case-law is not at variance with the obser-
vation of this Court in the Temple of Preah Vihear:

“In general, when two countries establish a frontier between them,
one of the primary objects is to achieve stability and finality.” (Z C.J.
Reports 1962, p. 34.)

The principle of stability of frontiers applies “when two countries estab-
lish a frontier between them”. Libya says that France and Libya made no
agreement establishing any frontier between Libya and Chad. It is only
after it has been proved that Libya and France did make an agreement
establishing such a frontier that the principle of stability of frontiers will
apply. It will then apply so as to give due effect to the agreement estab-
lishing the frontier, and not in proof of the existence of the agreement.
Also, in the Temple of Preah Vihear the question was, not what was the
overall length of the boundary, but where was the boundary in a specific
sector of its agreed overall length. The observation of the Court quoted
above is not the same thing as saying:

“In general, when two countries establish a frontier between them,
one of the primary objects is that it shall extend throughout all of
their adjacent territories.”

If there are elements which show that a treaty was intended to achieve
a comprehensive delimitation, they can be taken into account to the
extent admissible in the course of applying the normal canons of treaty
interpretation, without the need to encumber the process of interpreta-
tion with any presupposition that the principle of stability of boundaries
requires the treaty to be interpreted as intended to achieve a comprehen-
sive delimitation. It is easy to think of cases in which the adjoining areas
are so extensive as to make it both practical and sensible for parties to
agree a boundary for some particular sector only. It would introduce an
unnecessary complication if such an agreement had to be construed on

47
50 TERRITORIAL DISPUTE (SEP. OP. SHAHABUDDEEN)

the basis of a presumption that the boundary was intended to be com-
prehensive. The other legal authorities cited by counsel for Chad do not
overthrow this conclusion and I do not propose to deal with them.

The principle of stability of boundaries is a valuable one. But where, as
here, it is invoked in relation to a boundary said to be fixed by treaty, its
proper use is in the interpretation and application of the treaty if it exists,
and not in proof of the existence of the treaty. Apart from questions con-
cerning the course of an agreed boundary in particular sectors, the prin-
ciple may no doubt assist in resolving a question as to the precise location
of the end-points of an agreed boundary; but, where the distances are on
the scale of those involved in this case, it is not credible to assert that the
argument is about the precise location of an end-point of an agreed
boundary. The question raised by Libya is one as to whether there is any
agreement establishing any boundary at all between its territory and that
of Chad. The principle of stability of boundaries cannot be used to prove
the existence of the contested agreement; that proof must be made in
other ways.

As it happens, it is clear that there is a treaty relating to the boundary
between Libya and Chad. This is because, as mentioned above, the text
of the 1955 Treaty shows that the parties to the Treaty intended to estab-
lish a complete delimitation as between Libya and all adjacent French
territories, including the territory of Chad. It is neither relevant nor
necessary to import the principle of stability of boundaries to reach that
conclusion; the normal principles of treaty interpretation suffice. To
adapt the words used by Charles De Visscher on the subject of extensive
or restrictive interpretations, to begin with a presumption that every
boundary treaty is intended to be territorially comprehensive “c’est antici-
per sur les résultats du travail interprétatif . . .” (Charles De Visscher,
Problèmes d'interprétation judiciaire en droit international public, 1963,
p. 87).

(Signed) Mohamed SHAHABUDDEEN.

48
